Citation Nr: 0711588	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for stomach ulcer, to 
include as secondary to PTSD.

2.  Entitlement to service connection for alcohol abuse, to 
include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for stomach ulcer, alcohol 
abuse, and hypertension.  In November 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction.


FINDINGS OF FACT

1.  The record does not show any evidence of stomach ulcer in 
service or any time thereafter.

2.  The record does not show any organic disease associated 
with the veteran's claimed alcohol abuse.

3.  The record does not show any evidence of hypertension in 
service or any time thereafter.


CONCLUSIONS OF LAW

1.  A stomach ulcer is not presently found, and therefore is 
not shown to have been incurred in or aggravated by service, 
directly or presumptively; nor is it shown to be related to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).

2.  The claim for service connection for alcohol abuse is 
barred by law. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301, 3.310 (2006).

3.  Hypertension is not presently found, and therefore is not 
shown to have been incurred in or aggravated by service, 
directly or presumptively; nor is it shown to be related to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a March 2003 
letter, prior to the September 2003 rating decision.  
Specifically, the RO notified the veteran that it was his 
responsibility to ensure VA received all relevant evidence 
not in the possession of a Federal department or agency, 
which, in effect notified him that it was VA's responsibility 
to obtain any relevant federal records.  The RO also notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information, and to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the RO requested the 
veteran to submit any medical reports he had, which, in 
effect, would include any relevant evidence in his 
possession.  

The Board notes that the March 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Section 5103(b) was amended to provide that the one-year 
limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no defect with the 30-day notice given to the 
veteran in this case.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
March 2006, the RO submitted a notice letter, which includes 
the Dingess criteria.  While this notice was not given prior 
to the first AOJ adjudication of the claim in September 2003, 
as required by 38 U.S.C.A. § 5103(a), the subsequent VA 
letter corrected any procedural errors.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial.

At the Board hearing, the veteran changed his theory of 
entitlement to include service connection for stomach ulcer, 
a disability manifested by alcohol abuse, and hypertension, 
as secondary to service-connected PTSD.  The veteran has not 
been notified of the additional evidence necessary to 
substantiate a secondary service connection claim.  As 
discussed below, however, the determinative issue is whether 
the veteran presently has the claimed disabilities.  For this 
reason, no additional notice of the criteria for 
substantiating a secondary service connection claim would aid 
in substantiating the claims.  In this regard, the veteran is 
not prejudiced by any defect with the content of notice. 

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  VA made requests for 
additional private treatment records in May 2003; but the 
requests were not successful.  One private medical facility 
responded that there were no records available; the remaining 
facilities did not respond.  VA has made reasonable efforts 
to obtain all available records.  The veteran also was 
notified of VA's attempts and did not respond.  The Court has 
held that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  VA did not provide any medical examination 
to determine the etiology of any stomach ulcer, disability 
manifested by alcohol abuse, or hypertension.  As discussed 
below, however, there is no evidence of these disabilities.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  Therefore, 
VA has satisfied all duties to notify and assist the veteran.

Analysis 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach ulcer

The veteran seeks service connection for stomach ulcer.  At 
the Board hearing, he also asserted that his peptic ulcer 
disease was secondarily related to the stress from his 
service-connected PTSD.  

There is no evidence of stomach ulcer in service or any time 
thereafter.   Service medical records show loss of appetite 
and vomiting associated with treatment for malaria from 1967 
to 1968, but otherwise are negative for any treatment or 
complaints of stomach aches.  At discharge, the veteran's 
physical evaluation was normal.  After service, private 
medical records dated from July 2002 to September 2004 show 
occasional complaints of diarrhea and acid reflux; but there 
are no findings of stomach ulcer.

The Board accepts the veteran's testimony regarding his 
symptoms because he is competent to do so and there is no 
reason to doubt his credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 
488 (1997).  The medical evidence, however, does not support 
the veteran's complaints.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no diagnosis of 
peptic ulcer disease within one year after service, service 
connection cannot be granted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  For the same reason, the 
veteran's secondary service connection claim for stomach 
ulcer as related to his service-connected PTSD fails, as 
well.  See 38 C.F.R. § 3.310.

While the Board has considered the veteran's lay assertions, 
as a layperson, lacking in medical training and expertise, he 
is not competent to address issues which require expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
stomach ulcer is not warranted.  Ortiz, 274 F.3d at 1365; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability manifested by alcohol abuse

The veteran seeks service connection for a disability 
manifested by alcohol abuse.  On VA examinations dated in 
July 2003 and January 2005, he stated that his drinking 
problem did not really start until he was stationed in 
Vietnam.  At the time of the examination, the veteran 
indicated that he had been sober for a period of more than 
two years or more and might have a drink occasionally.  A 
September 2004 private medical record noted that the veteran 
drank daily; gin, tequila, and beer.  At the Board hearing, 
the veteran further testified that his PTSD contributed to 
his drinking problem because he drank to help him sleep and 
handle flashbacks.

Service medical records and post-service medical records do 
not show any disability associated with alcohol abuse.  
Service connection cannot be granted if there is no present 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Additionally, any service connection claim for a disability 
associated with alcohol abuse, unless it is shown to be an 
organic disease, fails under VA regulations.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs. 38 C.F.R. § 3.301(a)(c)(2).    

There is no competent medical evidence veteran that the 
veteran's alcohol abuse is related to his service-connected 
PTSD.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).

Absent any evidence of a current disability other than 
alcohol abuse, the claim for service connection for alcohol 
abuse is barred by law.

Hypertension

The veteran seeks service connection for hypertension.  At 
the Board hearing, he testified that his hypertension was 
secondarily related to his PTSD.

The record does not show any evidence of hypertension in 
service or thereafter.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  These must be confirmed by readings taken two or more 
times on at least three different days. Id.  
Service medical records are negative for any findings of 
hypertension or elevated blood pressure readings.  At 
discharge in December 1968, the veteran's blood pressure was 
reported to be 128/74.  After service, private medical 
records dated from July 2002 to September 2004 show a 
diastolic blood pressure range from 76 to 90.  Out of eight 
readings, only two showed diastolic blood pressure of 90.  
The private medical records show that systolic blood pressure 
range was 119 to 140, which is below 160mm.  Based on the 
medical evidence of record, the veteran does not presently 
have a diagnosis of hypertension.  Id.

The Board accepts the veteran's testimony regarding his 
symptoms because he is competent to do so and there is no 
reason to doubt his credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 
488 (1997).  The medical evidence, however, does not support 
the veteran's complaints.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no diagnosis of 
hypertension within one year after service, service 
connection cannot be granted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  For the same reason, the 
veteran's secondary service connection claim for hypertension 
as related to his service-connected PTSD fails, as well.  See 
38 C.F.R. § 3.310.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  Ortiz, 274 F.3d at 1365; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for stomach ulcer, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for alcohol abuse, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


